DETAILED ACTION
This office action is responsive to communication filed on June 16, 2021.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that the field-of-view user interface (FOV-UI) indicates both the indication of a current field of view of the image capture apparatus and the indication of a maximum field of view at a current orientation of the image capture apparatus at once, in combination with the other elements recited in claim 1.

	Claims 2-11 are allowed as depending from an allowed claim 1.

	Consider claim 12, the prior art of record does not teach nor reasonably suggest that the field-of-view user interface (FOV-UI) indicates both the indication of a current field of view of the image capture apparatus and the indication of a maximum field of view at a current orientation of the image capture apparatus at once, in combination with the other elements recited in claim 12.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the field-of-view user interface (FOV-UI) indicates both the indication of a current field of view of the image capture apparatus and the indication of a maximum field of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US 2011/0116165) teaches displaying a maximum field of view indication (F1, figures 8-11).
Arakita et al. (US 2014/0253544) teaches displaying maximum and local FOV indicators (see figures 13 and 27).
Misawa et al. (US 2011/0242369) teaches displaying current (W) and maximum (Wmax) field of view indicators (see figure 14).
Kobayashi et al. (US 4,855,782) an angular FOV display (see figures 6, 7, 10 and 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696